 J.A CROSON CO.J.A. Croson CompanyandPlumbers Union, LocalNo. 59,United Association of Journeymen &Apprentices of the Plumbing&Pipefitting In-dustries of the United States&Canada, AFL-CIO. Case 9-CA-1967420 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 21 August 1984 Administrative Law JudgeJames J. O'Meara Jr. issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, the Charging Party filed exceptionsand a supporting brief, and the Respondent filedcross-exceptions and an answering brief to theGeneral Counsel's exceptions.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions'and to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.'The judge concluded, and we agree, that 1 February 1983 is the ap-proprtatedate onwhich the 10(b) period commenced and, therefore, thechargewas timely filed In so finding, we rely also on the fact that thereisno evidence that the Respondent ever notified or advised the inter-viewees of its decision not to hire them Moreover, the uncontrovertedevidence adduced from the General. Counsel'switnessesestablished thatduring andafter the October and November interviews, some of theseindividualswere advised by the Respondent that they were being consid-ered for future employmentDECISIONSTATEMENT OF THE CASEJAMES J. O'MEARA JR., Administrative Law Judge.This case was tried in Cincinnati, Ohio, on August 25,1983. Charges were filed by Plumbers Union, Local No.59,United Association Of Journeymen & Apprentices ofthe Plumbing & Pipefitting Industry of the United States& Canada, AFL-CIO (the Union). That charge, filed onMay 18, 1983, alleges that about November 30, 1982, andthereafter, the above-named Employer had discriminatedagainst James Lawson by refusing to employ him be-cause of his membership in Plumbers Union, Local No.59.An amended charge was filed on May 27, 1983. Thischarge was identical to the original charge except that itincluded 11 additional discriminatees. A complaint wasfiled on July 11, 1983, alleging that about February 1,1983, and since that date, the Respondent has refused tohire 8 of the 12 discriminatees named in the amendedcharges because the individuals joined, supported, or as-149listed the Union and engaged in concerted activities withthe purpose of collective bargaining or other mutual aidor protection, and in order to discourage employees fromengaging in such activities and other concerted activitiesfor the purpose of collective bargaining and/or mutualaid or protection, in violation of Section 8(a)(1) and (3)of the Act. The Respondent, in its answer to the com-plaint, denies that it has violated the Act. It has also filedamotion to dismiss the complaint on the grounds thatthe complaint is barred pursuant to provisions of Section10(b) of the Act. The Respondent's motion to dismisswas reserved pending the hearing since such motion wasgrounded on the facts composing the alleged unlawfuldiscrimination.On the entire record, including my observation of thedemeanor of the witnesses, and in consideration of thebriefs filed by the General Counsel, Respondent, and theCharging Party, I make the followingFINDINGS OF FACT1.JURISDICTIONThe Respondent is an Ohio corporation with an officeand place of business in Columbus, Ohio. It has been en-gaged as a mechanical contractor in the building andconstruction of commercial and office facilities.In the course and conduct of its business operationsthe Respondent has purchased and receivedat itsfacilityinColumbus,Ohio,products,goods,andmaterialsvalued in excess of $50,000 from points outside the Stateof Ohio. Respondent admitsin itspleading, and I find,that it is now, and has been at all times material herein,an employer engaged in commerce within themeaningof Section 2(2), (6), and (7) of the ActThe Union is now, and has been at all material times, alabor organization within the meaning of Section 2(5) ofthe Act.I further find that it will effectuate the policies of theAct to assert jurisdiction in this case.II.THE RESPONDENT AND ITS BUSINESSThe Respondent is engaged in the contracting businessin the State of Ohio, and elsewhere, where it undertakesto bid for and perform plumbing contracts as a part ofcommercial construction contracts. The plumbing con-tracts undertaken by Respondent are managed by its vicepresident,David Croson. As the Respondent obtainsplumbing contracts, it engages plumbers on an as-neededbasis.Respondent employs three methods in obtainingplumbing personnel to perform its various contracts:public notice or ads in local newspapers; referrals fromemployees, other contractors, and persons acquaintedwith its needs from time to time; and "walk-in applica-tions."Respondent is a "non-union contractor" havingrefused, at least from November 1981, to consider a col-lective-bargaining contract for its employees.111.THE CINCINNATI CONTRACTSIn late January 1982,Respondent was the successfulbidder on the plumbing portion on a constructionprojectreferred to as the Cincinnati hospital project. Again in274 NLRB No. 31 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarch 1982, Respondent was the successful bidder forthe plumbing work on the Hamilton County Jail. Duringthe summer of 1982, these Cincinnati jobs required a lowcomplement of plumbers, since the Company was thenengaged in doing preliminary work such as drawings, or-dering of materials, job meetings, and some preparationnecessary to dovetail the work with other trades. In con-sultationwith Respondent's job foreman in Cincinnati, itwas determined that it would be necessary to engage "alot of manpower in a very short period of time." Suchmanpower was not then available from the Respondent'susual employees since they were engaged by Respondenton jobs in Columbus, Ohio, and elsewhere. In order toobtain new personnel, the Respondent, on October 6,1982, placed an ad in two of Cincinnati's newspapers.The ad generated approximately 81 telephone responsesfrom October 6 to November 1. Of those 81, 50 to 60filed applicationswith the Respondent. Approximately25 to 30 of such applicants participated in a personalinterview,while another 5 or so were interviewed bytelephone.A week or two after placing the ad in the newspaper,Respondent'smanagementrealized that the estimate ofplumber personnel needed for the Cincinnati jobs madeby the job foreman had changed. The progress of thenew job was slower than anticipated and the need to fillplumber positions was not materializing. Simultaneously,otherRespondent's employees in Columbus and else-where were becoming available to an extent not previ-ously anticipated.Because of this, Respondent deter-mined that it would not be necessary to hire any of theplumber applicants generated by the October 6 newspa-per ad.On February 1, 1983, Respondent hired West Daviswho was referred to Respondent for employment by alocalplumbing inspector.The reference referred toDavis as having excellent character, being very honest, ahard worker, and a member of a minority race (fromwhich Respondent was required to employ, pursuant tothe terms of its contract).Respondent later hired two other plumbers on Febru-ary 1, 1983. Tony Parker was referred to Respondent byanother employee. He came with high recommendationsas to character, honesty, and hard work, and he also wasa member of a minority race. In late February 1983, orearlyMarch,Don Belford, contacted Respondent toadvise him that he had received his plumbers license.Belford had first applied with Respondent in October orNovemberduringRespondent's ad campaign. Respond-ent was awarethat Belford was working on another con-struction sitewhere Respondent was also working.Croson recalled talking to Belford during the fall of 1982employment campaign in a telephone interview and wasalso impressed with Belford's application.IV.MOTIONTO DISMISSCOMPLAINT UNDER SECTION10(B)The Respondent filed a motion at the onset of thehearing to dismiss the complaint on the grounds that theacts on which the complaint issued occurred more than 6months prior to the filing of the charge with the Board.The facts comprising the basis of Respondent's motionwere congruous with the evidence of the parties' respec-tive cases and the 10(b) motion was taken under advise-ment and argued in the briefs of the partiesThe complaint was issued on July 11, 1983, based on acharge filed on May 27, 1983. That charge alleges thatabout November 30, 1982, and thereafter, the Respond-ent discriminated against 12 potential employees by re-fusing to employ them because of their membership intheUnion The complaint alleges with specificity thatsince about February 1, 1983, Respondent has refused tohire eight of these potential employees because of theirunion membership. Thus, on the face of the complaint,and the charge on which it was issued, there are nogrounds for dismissal of the complaint pursuant to provi-sions of Section 10(b).The Respondent argues that the refusal to hire theeight discriminatees was made in October and early No-vember 1982 and, if this refusal is deemed to be discrimi-nation and an unlawful labor act, that the complaint en-forcing it is barred by Section 10(b). The General Coun-sel contends that the unfair labor act of unlawful discrim-ination inhiring took place after the October-Novemberperiod and specifically alleges that such unlawful actsoccurred about, or after, February 1, 1983. It is clearthat any discrimination comprising an unlawful labor actwhich occurred in October or November 1982 wasbarred by Section 10(b) of the Act since the charge onwhich the complaint is based was not filed until May 27,1983.However, the complaint alleges that the unfairlabor practice comprising the discrimination in hiringtook place about February 1, 1983, and is within thescope of the charge filed on May 27, 1983. In thatcharge the charging party alleged that, "on or about the3rd day of November, 1982,and thereafter... ." Thus, acharge that discrimination in hiring practices in violationof the Act occurred about February 1, 1983, is properlybased upon the charge filed on May 27, 1983, and is notbarred by Section 10(b) of the ActMore significantly, the General Counsel does not pleadnor does he argue that the discrimination against the po-tential employees took place in October or November1982.Contrariwise, theGeneralCounsel pleads andargues that the discrimination took place in February andApril 1983.Accordingly, Respondent's motion to dismiss the com-plaint on the grounds thatitisbarred under Section10(b) of the Act is denied.V. DISCUSSION AND CONCLUSIONSThe General Counsel has stated the issue framed bythe complaint and the charge in this case as follows:Whether Respondent violated Section 8(a)(1) and(3) of the Act on or about February 1 and April 4,5,and 11, 1983, by refusing to hire the individualsnamed in the complaint because of their unionmembership.The method employed by the Respondent to acquire abody of applications from which to choose in order toman their two Cincinnati, Ohio jobs was to place anewspaper ad in two local Cincinnati newspapers. This JA CROSON COmethod is one of several which the Respondent ordinari-ly pursues in its quest for employees. The other methodincludes the so-called walk-on method where applicantsinquire about the availability of positions, and a thirdmethod is where potential applicants are referred to thecompany by current employees and others who are fami-larwith the company.A The Ad CampaignThe ad was placed in early October 1982 because theRespondent had acquired two new Cincinnatti contractswhich it was anticipated would require a substantial in-crease in their plumber personnel This need for addition-alplumberswas originally estimated by Respondentsince they were then engaged in other plumbing jobs inColumbus, Ohio, and elsewhere, and theirusualcomple-mentof employeeswas engagedThe procedure fol-lowed by the Respondent in this instance was as follows:The applicant in response to the ad usually initiatedcontact by telephone A record of such contact wasmade by a company secretary and applications wereinvited from the caller. After the application wasreceived or simultaneously with the receipt of theapplication, if feasible, theApplicantwas inter-viewed by an employee or Mr. Croson, the vice-president. An evaluation was recorded on the appli-cation and the application was then maintained inthe company records.The details of such employment procedure in the case ofthe eight alleged discriminateesis asfollows:John J. Noppert filed his application on October26, 1982 On that date he was also interviewed byMr. Croson. Noppert alleges that during the inter-view he was asked by Croson whether he was amember of the local union Noppert replied affirma-tively.Croson noted Noppert's experience and cata-gorized his ability as "good" and labeled the appli-cant as "somewhat possible."Dale Petit responded to the company ad in Octo-ber bytelephoningthe company office. Approxi-mately one week after hisinitialcontact, Petit wastelephoned by Croson and interviewed During theinterviewPetit informed Croson that he was amember of Union Local 59. Croson told Petit thathis qualificationswere "good" and requested thatPetit submit a application for employment. Petitsubmitted an application on November 6. No fur-ther statement either orally or written regardingunion membership appeared in Petit's application ordialogue with Respondent.Albert Johnson responded to the ad by telephoneinOctober 1982, and was requested to meet withCroson at the jobsite for an application and inter-view. Another plumber, Ron Garrett,was also in-terested in a position with Respondent and both ap-plicantsmet with Croson in order to fill out appli-cations and submit to an interview After the appli-cationswere filled out and when reviewed byCroson, the applicants were asked, "Are you guysmembers of Local 59?" Both answered affirmative-151ly.Garrett's application clearly disclosed his affili-ation with Union Local No. 59 After the interview,Croson characterized the employment possibilitiesby noting on the application in regard to Johnson,"possible" and in regard to Carrett, "somewhat pos-sible "Jimmy Lawson also responded to Respondent'sad.He filed an application and was interviewed byCrosonDuring the interview Croson noted thatmost of the jobs on which Johnson had experiencewere union jobs and commented upon this toLawson who in turn acknowledged that he was aunionplumber.The application and interviewcaused Croson to note the employment possibilitiesas "somewhat possible."Robert Meade applied for employment by fillingout an application on November 2, when he metwith Croson on the hospital jobsite. During theinterview,Meade told Croson that he was "out ofLocal 59." Croson stated that it doesn't make anydifference,hewas looking for qualifiedmen.Croson evaluated Meade's application and interviewas "possible."Robert Morton filed an application on November2, 1982, when he was interviewed by Croson at thehospital jobsite.The jobs listed by Meade com-prised three "union jobs." No dialogue regardingLocalUnion No. 59 was raised by either partyduring the interview. Croson characterized the em-ployment possibilities as "possible."Donald Fourth responded to the ad by contact-ing the phone number in the ad. He spoke to some-one on the phone, got a job application, and took itto the jobsite. The application was allegedly leftwith someone on the jobsite and no further recordor knowledge as to the location of this applicationis available to this record. Allegedly Fourth turnedthe application over to one of the workmen on thesiteSubsequent to the taking of applications as describedabove, the Respondent experienced a change in its needfor plumbing personnel. The Cincinnati jobs did notprogress as rapidly as initially anticipated and, as a result,regular employees of Respondent were becoming avail-able from other jobs throughout the area on which Re-spondent'sworkwas being completed. Respondentdeemed that it would be unnecessary to hire any addi-tional plumber personnel over and above those becomingavailable to it who were currently on their payroll onother jobsites.Thus at that time there were no jobs available to theapplicants, including the alleged discriminatees. Therewas no discrimination in the hiring practices of Respond-ent.None of the applicants responding to the October adof Respondent were hired, notwithstanding their unionaffiliation,known or unknown. It appears from therecord, as set forth above, that Respondent had solicitedthe applicants and conducted interviews in good faithand anticipated hiring such employees.Evidence of thisfact is found in the evaluation of the applicants whereCroson had indicated his evaluation of the applicant as 152DECISIONS OF NATIONAL LABOR RELATIONS BOARD"possible" or "somewhat possible" with regard to em-ployment potential It appears that Respondent intendedto add to its complement of plumbers until such need di-minishedRespondent, through Croson, knew to someextent that the applicants and interviewees were mem-bers of the local union. Either this fact was discussedduring the interview; it appeared on their application; oritwas reflected by the experience of the applicant inworking on union jobs. It is deemed that Croson, an ex-perienced contractor,would know to a great extentwhich plumbers were members of the local plumbingunionNotwithstanding this scienter, there is no evidencein this record that this knowledge was used as a factor inthe decision not to hire any of the applicants developedfrom the November 1982 ad campaign.B. Subsequent Random HiringsAfter the advertising campaign conducted by Re-spondent in October 1982, the Respondent filled its com-plement of plumbers from various sources. Respondentcontends that this complement was primarily obtained bythe transfer of its employees from various completed jobsto the current job at the Cincinnati jail and hospital. Therecord shows that from August 1, 1982, to the date ofthis hearing, 19 plumbers and 6 apprentices were on Re-spondent's payroll on the 2 Cincinnati jobs The GeneralCounsel has established that eight plumbers, and two ap-prentices of these, were not currently members of theplumbers union The status of the remaining 11 plumbersand 4 apprentices as to union affiliation is not disclosed.Of these 10 nonunion employees, the record shows thehiringcircumstances of 6. Those six are Callargo,Knockelman, Godfrey, Davis, Parker, and Balford. Ofthese six employees, the cases of three, Davis, Parker,and Balford are contended by the General Counsel toconstitute specific acts of discriminationagainst unionplumbers in the hiring practices engaged in by Respond-ent.The first of these six whose hiring records are knownisKenneth Callargo. Callargo applied for employmentduring the October campaign conducted by Respondentthrough the local advertising The interview, conductedby David Croson on October 12, resultedin anobserva-tion by Croson that the candidate "looked good." Subse-quently, and approximately the end of October, an open-ing on another job for a welder arose in Prebble County,Ohio. Croson recalling that Callargo was profficient inwelding hired him as a welder on the Prebble Countyjob. Subsequent to this engagement and after the weldingjob in Prebble County was concluded, Callargo wastransferred to the Cincinniti operations of Respondent.The General Counsel does not contend that the engage-ment of Callargo was in itself an act of discriminationagainst a union plumber.Richard Knockelman was hired in October 1982, hisresume having been received by Respondent on October11, 1982. Knockelman, from 1959 to 1981, was self-em-ployed in the Knockelman Company were he had doneallphases of the business including design,estimating,and supervision. The Respondent hired Knockelman todo drafting work in October 1982 and he is currentlylisted on the payroll records of Respondent as a plumber.The General Counsel does not contend that the hiring ofKnockelman in October 1982 is a violation of the ActGodfrey was an apprentice plumber hired in April1983. His hiring is not deemed discrimination on the partof Respondent which violates the Act.West Davis Jr applied for employment with Respond-ent on January 28, 1983. He was referred to Respondentby Fred Robertson, apparently a plumbing inspectorWest was interviewed by Marty Schmitt, a plumber em-ployee of Respondent. Schmitt found West to have had aCincinnati license and was a plumber-journeyman Al-though he had limited experience on commercial workhe was deemed to be eager to learn and familar with allaspects of journeyman plumbers work. As a result ofDavis' application, reference, and interview, he washired by Respondent on February 1, 1983 Respondentcontends that at the time of hiring Davis, it did not com-pare his qualifications with those of plumbers' applica-tionswhich it had on file which arose from the October1982 ad campaign. It stated that one of the reasons forhiringDavis is that Davis was a member of a minorityrace which would assist the Respondent in maintaining abiracialmix in its employees There is no evidence otherthan conjecture that the Respondent engaged Davis be-cause he was not a member of the Union. There is noevidence that Respondent considered Davis' lack ofunion affiliation in determining to hire On the contrary,the determination to hire him was made on the need ofRespondent to maintain the necessary racial mix amongits employees.On April 1, 1983, Respondent hired Anthony Parker,who was referred to Respondent by Wilard Barnnett.Parker was a self-employed plumber from 1979 to 1983.He was also a member of a racial minority and furtheredRespondent's need to maintain a representative numberof minority race employees pursuant to the provisions ofthis contract. There is no evidence in this record thatParker's experience was compared with the experienceof applicants responding to the October ad campaign ofRespondent or that his experience was compared withthe experience of applicants from that campaign on filewith RespondentA third employee was hired approximately April 5,1983,by the name of Donald Balford. Balford wasamong the applicants who responded to the 1982 adcampaign of Respondent. At the time he applied in thefall he did not have a license as a plumber issued by thecity of Cincinnati. In February 1983, Balford recontactedCroson and advised him that he had obtained his Cincin-nati license and was available for work There is no evi-dence that Balford's experience was measured againstothers who had applied for work at the time of the fallad campaign.The General Counsel argues that since Davis, Parker,and Balford are not members of the Union, the Respond-ent is discriminating against members of the plumbersunion in the hiring of plumbers in Cincinnati. He arguesthat the failure of Respondent to employ plumbers re-sponding to its ad campaign in the fall of 1982 and thehiring of three plumbers in February and April 1983, hasmade a sufficient showing to support the inference that JA CROSON COprotected conduct was a "motivating factor" in the com-pany's decision, and that the policy of the Board statedinWright Line,251 NLRB 1083 (1980), is applicable As-suming for discussion that the General Counsel's primafacie showing is sufficient to invokeWright Line,itbe-comes the onus of the Respondent to demonstrate thatthe same action would have been taken in the absence ofthe protected activity. Of the hirees employed by theRespondent since the acquisition of the Cincinnati con-tracts only Davis, Parker, and Balford were hired asjourneyman plumbers. Davis and Parker had two uniquequalitiesapplicable to their status. BothDavis andParker were recommended for employment by the Re-spondent by a plumbing inspector and a current employ-ee of the Respondent, respectively, and both were mem-bers of a minority race which enabled Respondent tocomply with racial mix requirements of its contract. Bal-ford had recontactedRespondentafter he received his li-censewhich created an opportunity to bring himself,again, to the attention of Respondent in April 1983. Asabove stated, the prima facie showing of the GeneralCounselwhich triggered the onus on Respondent toshow that his reasons for employment of the threeplumberswas not unlawfully motivated, is extremelyweak. Certainly Respondent's evidence that its reasonsfor hiring Davis and Parker were without considerationof their unionstatus issufficient to meet and dischargethe onus raised by the General Counsel's case. There isno showing of a nexus in Balford's hiring and his rela-tionshipwith a union. It seems apparent that all of Re-spondent's hiring in the Cinrinnati area for the Cincin-nati contract comprised random hiring, both as to timeof engagement and as to the nature of the job for whichthe individualwas employed. The hiring of Balfordcannot be said to establish that Balford was hired be-cause he was a nonunion plumber. As suggested above,the employment of the Cincinnati personnel was appar-ently without a preconceived plan other than the day-by-day maintenance of sufficient qualified personnel to meetRespondent's needs. It does not establish that Respond-ent engaged in discrimination in the hiring of nonunionplumbers. There is no evidence that the Respondent, inthe course of its hiring, compared the technical qualifica-tions of Davis, Parker, and Balford with those of plumb-ers in its file of applicants. Such comparison would notbe expected in the execution, of random hiring as I findto have been the practice of Respondent at this time.The General Counsel attempts to buffer the innuendoof discrimination by contending that Respondent has dis-played"union animus."It is clear that Respondent was a"non-union contractor" and that it had rejected efforts topersuade it to voluntarily enter into a collective-bargain-ing agreement with the plumbers union. No petition forunion representation was ever filed by the Union. It isRespondent's nght to avail itself of the Act in arranging153its labor relations and exercising its option not to volun-tarily enter into a collective bargaining agreement. Thisrecord does not contain evidence of acts on the part ofRespondent which compriseunionanimus. I find no"unionanimus" onthe part of Respondent which willsupport the General Counsel's theory.Counsel for the Union argues that the evidence dis-closed that all of Respondent's employees hired by Re-spondent in Cincinnati were checked by the union head-quarters and foundnonunionThe record discloses frompayroll records that the Respondent employed 19 plumb-ers and 6 apprentices at its 2 Cincinnati jobs Of these 19plumbers, 8 were checked by the Union and found not tobe current members. Of the six apprentices, two werechecked, and found not to be current members of theUnion. This evidence does not disclose the status of theremaining11 plumbers and 4 apprentices. Counsel's pointmight have been persuasive if none of Respondent's em-ployees were shown to be union plumbers.From the evidence in this record and in considerationof the briefs and arguments of counsel, I cannot con-clude that the hiring practices engaged in by the Re-spondent resulted in discriminationagainst unionemploy-ees in favor of nonunion employees. I have found thatthe employment by the Respondent for plumber-employ-ees at itsCincinnati base of operations was done atrandom and not as a part of discriminatory hiring prac-tices.CONCLUSIONS OF LAWI.J.A. Croson Company is an employerengaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2.Plumbers Union, Local No. 59, United Associationof Journeymen & Apprentices of the Plumbing & Pipefit-ting Industry of the United States & Canada, AFL-CIOisa labor organization within the meaning of Section2(5) of the Act.3.The General Counsel has failed to establish by apreponderance of the evidence that Respondent has en-gaged in unfair labor practices as is alleged in the com-plaint.On these findings of fact and conclusions of lawand on the entire record, I issue the following rec-ommended'ORDERIt is ordered that the complaint is dismissed in its en-tirety.IIf no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses